DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the following informalities: 
“Existing wearable device-based approaches to capture tremor signal” should read “Existing wearable device-based approaches to capture a tremor signal”. 
“to capture tremor signal present in the PPG sensor. The method disclosed herein describes an approach to extract tremor signal of interest” should read “to capture tremor signals present in the PPG sensor. The method disclosed herein describes an approach to extract tremor signals of interest”
Correction is required.  See MPEP § 608.01(b).

The specification is objected to because of the following informalities: 
In [0040], “FIG. 3, shows the peak” should recite “FIG. 3 shows the peak” (no comma should be inserted). 
In [0040], “FIG. 3, shows the peak detected in the frequency spectrum of PPG signal obtained from smartwatch of a particular window of data” should recite “FIG. 3 shows the peak detected in the frequency spectrum of the PPG signal obtained from the smartwatch of a particular window of data”.   
The word “artefact” in the specification and abstract should be changed to “artifact” (The American spelling should be used over the Commonwealth spelling).
As commas after the first word of a sentence have been found in the specification and the claims (see below), applicant should carefully check the disclosure to ensure no other sentences have this grammatical error.
As sentences that lack a proper article have been found in the specification, applicant should carefully check the disclosure to ensure no other sentences have this grammatical error.
Appropriate correction is required.
Drawings
The drawings are objected to because Fig. 3 has no labels. The peak mentioned in [0040] should also be labeled with a number. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is objected to because of the following informalities:  
The clause “wherein (P) is the trajectory matrix and (E) is the eigen basis matrix” does not further limit the scope of the claims, as these matrices are already assigned these labels in Claim 1.  
Appropriate correction is required.
Claims 7 and 13 are objected to because of the following informalities:  
In Claim 7, “wherein the one or more hardware processors are configured by the instructions to” should read “wherein the one or more hardware processors are configured by the instructions to perform the following steps:” and “determine a dominant signal frequency” should read “determining a dominant signal frequency”.
In Claim 13, “receiving, a PPG” should recite “receiving a PPG” (no comma should be inserted).  
In Claim 13, “preprocessing, the time series signal” should recite “preprocessing the time series signal” (no comma should be inserted).  
In Claim 13, “performing, a Singular Spectrum Analysis” should recite “performing a Singular Spectrum Analysis” (no comma should be inserted).  
In Claim 13, “determining, a dominant signal frequency” should recite “determining a dominant signal frequency” (no comma should be inserted).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “deriving a projection matrix…from i) the trajectory matrix (P) and ii) an eigen basis matrix (E)”. It is unclear if the projection matrix is derived from both the trajectory matrix and the eigen matrix, or the projection matrix is derived from only the trajectory matrix, while the eigen matrix is also derived. For the purposes of substantive examination, it is presumed the projection matrix is derived from both the trajectory matrix and the eigen matrix.
Claims 2-6 are rejected by virtue of dependence on Claim 1.
Claim 7 recites the limitation “deriving a projection matrix…from i) the trajectory matrix (P) and ii) an eigen basis matrix (E)”. It is unclear if the projection matrix is derived from both the trajectory matrix and the eigen matrix, or the projection matrix is derived from only the trajectory matrix, while the eigen matrix is also derived. For the purposes of substantive examination, it is presumed the projection matrix is derived from both the trajectory matrix and the eigen matrix.
Claims 8-12 are rejected by virtue of dependence on Claim 1.
Claim 13 recites the limitation “deriving a projection matrix…from i) the trajectory matrix (P) and ii) an eigen basis matrix (E)”. It is unclear if the projection matrix is derived from both the trajectory matrix and the eigen matrix, or the projection matrix is derived from only the trajectory matrix, while the eigen matrix is also derived. For the purposes of substantive examination, it is presumed the projection matrix is derived from both the trajectory matrix and the eigen matrix.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A…method…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of tremor assessment, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, receiving a PPG signal captured over a plurality of PPG time windows via a PPG sensor of a wearable device worn by a subject, wherein the received PPG signal is a time series signal encompasses the user manually/mentally receiving a PPG signal captured over a plurality of PPG time windows from a PPG sensor of a wearable device worn by a subject, e.g. visually or audibly. The claims as filed are broad enough that the time series signal could be a short period, and the “plurality of PPG time windows” could be as few as two time windows. This would make the method simple enough to be performed in the mind. Similarly, preprocessing the time series signal captured over the plurality of PPG time windows, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally preprocessing the time series signal. Similarly, performing a Singular Spectrum Analysis (SSA) on the pre-processed time series signal of each PPG time window (PPGW) among the plurality of time windows, wherein each PPG time window (PPGW) comprises 'N' signal samples of the preprocessed time series signal, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing a Singular Spectrum Analysis on the pre-processed time series signal of each PPG time window among the plurality of time windows. The claims as filed are broad enough that ‘N’ could be one or two, which means the SSA would be simple enough to be performed in the mind. Similarly, performing embedding on the pre-processed time series signal corresponding to each PPG time window by mapping the 'N' signal samples of each PPG time window as a sequence of lagged vectors, wherein length (L) of each lagged vector is equal to width of each PPG time window (PPGW), as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally mapping the 'N' signal samples of each PPG time window as a sequence of lagged vectors. The claims as filed are broad enough that ‘L’ could be a small number, and make the method simple enough to be performed in the mind. Similarly, creating a trajectory matrix from the sequence of lagged vectors, wherein number of rows (K) of the trajectory matrix is derived from the length (L) and the 'N' signal samples, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally creating a trajectory matrix from the sequence of lagged vectors. The claims as filed are broad enough that ‘K’ could be a small number, and make the method simple enough to be performed in the mind. Similarly, performing Principal Component Analysis on a covariance matrix calculated from the trajectory matrix corresponding to each PPG time window to represent elements in the trajectory matrix as a linear combination of basis vectors of the elements, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing Principal Component Analysis on a covariance matrix calculated from the trajectory matrix. The claims as filed are broad enough that the covariance matrix could be a small matrix, and make the method simple enough to be performed in the mind. Similarly, the clause “deriving a projection matrix … from i) the trajectory matrix (P) and ii) an eigen basis matrix (E), wherein each column of the projection matrix (C) is identified as a principal component (Ci) of the received time series signal corresponding to each PPG time window (PPGW), and wherein principal components of the projection matrix (C) corresponding to leading eigen values of the projection matrix (C) associated with each PPG time window (PPGW) are identified as significant principal components and represent a rest tremor signal present in the received time series signal”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally deriving a projection matrix from two other matrices, identifying each column of the projection matrix as a principal component and identifying principal components of the projection matrix as significant principal components. The claims as filed are broad enough that the projection matrix and the number of columns could be a small matrix and a small number of columns, respectively. This would make the method simple enough to be performed in the mind. Similarly, reconstructing the rest tremor signal from the significant principal components of the projection matrix of each PPG time window, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally reconstructing the rest tremor signal from the significant principal components of the projection matrix of each PPG time window. The claims as filed are broad enough that the number of significant principal components could be small, and make the method simple enough to be performed in the mind. Similarly, reconstructing an inverted matrix by inverting the projection matrix based on the significant principal components; and performing an antidiagonal averaging on elements of the inverted matrix to obtain rest tremor signal samples corresponding to a reconstructed PPG time window for each PPG time window, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally reconstructing an inverted matrix by inverting the projection matrix; and performing an antidiagonal averaging on elements of the inverted matrix. The claims as filed are broad enough that the projection matrix and the inverted matrix could be small matrices. This would make the method simple enough to be performed in the mind. Finally, determining a dominant signal frequency present in the rest tremor signal samples of each reconstructed PPG time window by applying a frequency domain transform, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining a dominant signal frequency by applying a frequency domain transform. The claims as filed are broad enough that the rest tremor signal could be short, and make the method simple enough to be performed in the mind.
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
 The use of this abstract idea for tremor assessment does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The use of a PPG sensor does not add more than insignificant extra-solution activity to the judicial exception, as it is incidental to the primary process and merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). The implementation of the method using one or more hardware processors does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim 2 recites the method of as claimed in claim 1, wherein the length (L) is less than half of the 'N' signal samples. As the method of Claim 1 can be performed in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, as setting the length (L) to be less than half of the 'N' signal samples does not integrate the abstract idea into a practical application. Finally, there no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites the method of as claimed in claim 1, wherein the number of rows (K) of the trajectory matrix is equal to (N - L + 1). As the method of Claim 1 can be performed in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, as setting the number of rows (K) of the trajectory matrix to (N - L + 1) does not integrate the abstract idea into a practical application. Finally, there no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 4 recites the method of as claimed in claim 1, wherein the projection matrix (C) = PE, and wherein (P) is the trajectory matrix and (E) is the eigen basis matrix. As the method of Claim 1 can be performed in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, as setting the projection matrix (C) to equal PE does not integrate the abstract idea into a practical application. Finally, there no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 recites the method of as claimed in claim 1, wherein the eigen basis matrix (E) is obtained from the covariance matrix (COV ) of the trajectory matrix (P) and a transpose matrix (PT), and wherein COV =             
                
                    
                        1
                    
                    
                        N
                        -
                        1
                    
                
            
        PPT. Under broadest reasonable interpretation, a user can manually/mentally obtained the eigen basis matrix from the covariance matrix of the trajectory matrix and a transpose matrix, and set COV =             
                
                    
                        1
                    
                    
                        N
                        -
                        1
                    
                
            
        PPT in the mind.  There are no additional elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.	
	Claim 6 recites the method of as claimed in claim 1, wherein the frequency domain transform is a Fast Fourier Transform (FFT). As the method of Claim 1 can be performed in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, as setting the frequency domain transform to be a Fast Fourier Transform does not integrate the abstract idea into a practical application. Finally, there no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A system…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of tremor assessment, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, receiving a PPG signal captured over a plurality of PPG time windows via a PPG sensor of a wearable device worn by a subject, wherein the received PPG signal is a time series signal encompasses the user manually/mentally receiving a PPG signal captured over a plurality of PPG time windows from a PPG sensor of a wearable device worn by a subject, e.g. visually or audibly. The claims as filed are broad enough that the time series signal could be a short period, and the “plurality of PPG time windows” could be as few as two time windows. This would make the method simple enough to be performed in the mind. Similarly, preprocessing the time series signal captured over the plurality of PPG time windows, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally preprocessing the time series signal. Similarly, performing a Singular Spectrum Analysis (SSA) on the pre-processed time series signal of each PPG time window (PPGW) among the plurality of time windows, wherein each PPG time window (PPGW) comprises 'N' signal samples of the preprocessed time series signal, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing a Singular Spectrum Analysis on the pre-processed time series signal of each PPG time window among the plurality of time windows. The claims as filed are broad enough that ‘N’ could be one or two, which means the SSA would be simple enough to be performed in the mind. Similarly, performing embedding on the pre-processed time series signal corresponding to each PPG time window by mapping the 'N' signal samples of each PPG time window as a sequence of lagged vectors, wherein length (L) of each lagged vector is equal to width of each PPG time window (PPGW), as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally mapping the 'N' signal samples of each PPG time window as a sequence of lagged vectors. The claims as filed are broad enough that ‘L’ could be a small number, and make the method simple enough to be performed in the mind. Similarly, creating a trajectory matrix from the sequence of lagged vectors, wherein number of rows (K) of the trajectory matrix is derived from the length (L) and the 'N' signal samples, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally creating a trajectory matrix from the sequence of lagged vectors. The claims as filed are broad enough that ‘K’ could be a small number, and make the method simple enough to be performed in the mind. Similarly, performing Principal Component Analysis on a covariance matrix calculated from the trajectory matrix corresponding to each PPG time window to represent elements in the trajectory matrix as a linear combination of basis vectors of the elements, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing Principal Component Analysis on a covariance matrix calculated from the trajectory matrix. The claims as filed are broad enough that the covariance matrix could be a small matrix, and make the method simple enough to be performed in the mind. Similarly, the clause “deriving a projection matrix … from i) the trajectory matrix (P) and ii) an eigen basis matrix (E), wherein each column of the projection matrix (C) is identified as a principal component (Ci) of the received time series signal corresponding to each PPG time window (PPGW), and wherein principal components of the projection matrix (C) corresponding to leading eigen values of the projection matrix (C) associated with each PPG time window (PPGW) are identified as significant principal components and represent a rest tremor signal present in the received time series signal”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally deriving a projection matrix from two other matrices, identifying each column of the projection matrix as a principal component and identifying principal components of the projection matrix as significant principal components. The claims as filed are broad enough that the projection matrix and the number of columns could be a small matrix and a small number of columns, respectively. This would make the method simple enough to be performed in the mind. Similarly, reconstructing the rest tremor signal from the significant principal components of the projection matrix of each PPG time window, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally reconstructing the rest tremor signal from the significant principal components of the projection matrix of each PPG time window. The claims as filed are broad enough that the number of significant principal components could be small, and make the method simple enough to be performed in the mind. Similarly, reconstructing an inverted matrix by inverting the projection matrix based on the significant principal components; and performing an antidiagonal averaging on elements of the inverted matrix to obtain rest tremor signal samples corresponding to a reconstructed PPG time window for each PPG time window, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally reconstructing an inverted matrix by inverting the projection matrix; and performing an antidiagonal averaging on elements of the inverted matrix. The claims as filed are broad enough that the projection matrix and the inverted matrix could be small matrices. This would make the method simple enough to be performed in the mind. Finally, determining a dominant signal frequency present in the rest tremor signal samples of each reconstructed PPG time window by applying a frequency domain transform, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining a dominant signal frequency by applying a frequency domain transform. The claims as filed are broad enough that the rest tremor signal could be short, and make the method simple enough to be performed in the mind.
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
 The use of this abstract idea for tremor assessment does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The use of a PPG sensor does not add more than insignificant extra-solution activity to the judicial exception, as it is incidental to the primary process and merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). The implementation of the method using a memory storing instructions; one or more Input/Output (I/O) interfaces; and one or more hardware processors does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim 8 recites the system of as claimed in claim 7, wherein the length (L) is less than half of the 'N' signal samples. As the method of Claim 7 can be performed in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, as setting the length (L) to be less than half of the 'N' signal samples does not integrate the abstract idea into a practical application. Finally, there no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites the system of as claimed in claim 7, wherein the number of rows (K) of the trajectory matrix is equal to (N - L + 1). As the method of Claim 7 can be performed in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, as setting the number of rows (K) of the trajectory matrix to (N - L + 1) does not integrate the abstract idea into a practical application. Finally, there no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 10 recites the system of as claimed in claim 7, wherein the projection matrix (C) = PE, and wherein (P) is the trajectory matrix and (E) is the eigen basis matrix. As the method of Claim 7 can be performed in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, as setting the projection matrix (C) to equal PE does not integrate the abstract idea into a practical application. Finally, there no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 11 recites the system of as claimed in claim 7, wherein the eigen basis matrix (E) is obtained from the covariance matrix (COV ) of the trajectory matrix (P) and a transpose matrix (PT), and wherein COV =             
                
                    
                        1
                    
                    
                        N
                        -
                        1
                    
                
            
        PPT. Under broadest reasonable interpretation, a user can manually/mentally obtain the eigen basis matrix from the covariance matrix of the trajectory matrix and a transpose matrix, and set COV =             
                
                    
                        1
                    
                    
                        N
                        -
                        1
                    
                
            
        PPT in the mind.  There are no additional elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.	
	Claim 12 recites the system of as claimed in claim 7, wherein the frequency domain transform is a Fast Fourier Transform (FFT). As the method of Claim 7 can be performed in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, as setting the frequency domain transform to be a Fast Fourier Transform does not integrate the abstract idea into a practical application. Finally, there no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“instructions…which…cause…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of tremor assessment, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, receiving a PPG signal captured over a plurality of PPG time windows via a PPG sensor of a wearable device worn by a subject, wherein the received PPG signal is a time series signal encompasses the user manually/mentally receiving a PPG signal captured over a plurality of PPG time windows from a PPG sensor of a wearable device worn by a subject, e.g. visually or audibly. The claims as filed are broad enough that the time series signal could be a short period, and the “plurality of PPG time windows” could be as few as two time windows. This would make the method simple enough to be performed in the mind. Similarly, preprocessing the time series signal captured over the plurality of PPG time windows, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally preprocessing the time series signal. Similarly, performing a Singular Spectrum Analysis (SSA) on the pre-processed time series signal of each PPG time window (PPGW) among the plurality of time windows, wherein each PPG time window (PPGW) comprises 'N' signal samples of the preprocessed time series signal, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing a Singular Spectrum Analysis on the pre-processed time series signal of each PPG time window among the plurality of time windows. The claims as filed are broad enough that ‘N’ could be one or two, which means the SSA would be simple enough to be performed in the mind. Similarly, performing embedding on the pre-processed time series signal corresponding to each PPG time window by mapping the 'N' signal samples of each PPG time window as a sequence of lagged vectors, wherein length (L) of each lagged vector is equal to width of each PPG time window (PPGW), as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally mapping the 'N' signal samples of each PPG time window as a sequence of lagged vectors. The claims as filed are broad enough that ‘L’ could be a small number, and make the method simple enough to be performed in the mind. Similarly, creating a trajectory matrix from the sequence of lagged vectors, wherein number of rows (K) of the trajectory matrix is derived from the length (L) and the 'N' signal samples, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally creating a trajectory matrix from the sequence of lagged vectors. The claims as filed are broad enough that ‘K’ could be a small number, and make the method simple enough to be performed in the mind. Similarly, performing Principal Component Analysis on a covariance matrix calculated from the trajectory matrix corresponding to each PPG time window to represent elements in the trajectory matrix as a linear combination of basis vectors of the elements, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing Principal Component Analysis on a covariance matrix calculated from the trajectory matrix. The claims as filed are broad enough that the covariance matrix could be a small matrix, and make the method simple enough to be performed in the mind. Similarly, the clause “deriving a projection matrix … from i) the trajectory matrix (P) and ii) an eigen basis matrix (E), wherein each column of the projection matrix (C) is identified as a principal component (Ci) of the received time series signal corresponding to each PPG time window (PPGW), and wherein principal components of the projection matrix (C) corresponding to leading eigen values of the projection matrix (C) associated with each PPG time window (PPGW) are identified as significant principal components and represent a rest tremor signal present in the received time series signal”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally deriving a projection matrix from two other matrices, identifying each column of the projection matrix as a principal component and identifying principal components of the projection matrix as significant principal components. The claims as filed are broad enough that the projection matrix and the number of columns could be a small matrix and a small number of columns, respectively. This would make the method simple enough to be performed in the mind. Similarly, reconstructing the rest tremor signal from the significant principal components of the projection matrix of each PPG time window, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally reconstructing the rest tremor signal from the significant principal components of the projection matrix of each PPG time window. The claims as filed are broad enough that the number of significant principal components could be small, and make the method simple enough to be performed in the mind. Similarly, reconstructing an inverted matrix by inverting the projection matrix based on the significant principal components; and performing an antidiagonal averaging on elements of the inverted matrix to obtain rest tremor signal samples corresponding to a reconstructed PPG time window for each PPG time window, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally reconstructing an inverted matrix by inverting the projection matrix; and performing an antidiagonal averaging on elements of the inverted matrix. The claims as filed are broad enough that the projection matrix and the inverted matrix could be small matrices. This would make the method simple enough to be performed in the mind. Finally, determining a dominant signal frequency present in the rest tremor signal samples of each reconstructed PPG time window by applying a frequency domain transform, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally determining a dominant signal frequency by applying a frequency domain transform. The claims as filed are broad enough that the rest tremor signal could be short, and make the method simple enough to be performed in the mind.
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
 The use of this abstract idea for tremor assessment does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The use of a PPG sensor does not add more than insignificant extra-solution activity to the judicial exception, as it is incidental to the primary process and merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). The implementation of the method using one or more non-transitory machine readable information storage mediums comprising one or more instructions executed by one or more hardware processors does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Pham et al (“Nonlinear Dynamics Analysis of Short-Time Photoplethysmogram in Parkinson’s Disease”, cited in applicant’s 03/15/2021 IDS, hereinafter Pham), discloses a processor implemented method for tremor assessment using photoplethysmography (PPG). However, Pham fails to disclose performing, by the one or more hardware processors, a Singular Spectrum Analysis (SSA) on the pre-processed time series signal of each PPG time window (PPGW) among the plurality of time windows. 
The closest prior art, Adhikar et al (“Real-time physiological tremor estimation using recursive singular spectrum analysis”, cited in applicant’s 08/30/2022 IDS, hereinafter Adhikar), discloses a processor implemented method for tremor assessment and performing, by the one or more hardware processors, a Singular Spectrum Analysis (SSA) on the pre-processed time series signal of each time window among the plurality of time windows. However, Adhikar fails to disclose the use of photoplethysmography (PPG), and instead uses motion sensing. 
The closest prior art, Eftaxias et al (“Detection of Parkinson’s Tremor from EMG Signals; A Singular Spectrum Analysis Approach”, cited in applicant’s 08/30/2022 IDS, hereinafter Eftaxias), discloses a processor implemented method for tremor assessment and performing, by the one or more hardware processors, a Singular Spectrum Analysis (SSA) on the pre-processed time series signal of each time window among the plurality of time windows. However, Eftaxias fails to disclose the use of photoplethysmography (PPG), and instead uses electromyography (EMG). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Salehizadeh et al (US 20160361021 A1), which discloses performing, by the one or more hardware processors, a Singular Spectrum Analysis (SSA) on PPG signals.
See Groenendaal et al (EP 3501381 A1), which discloses performing singular spectrum analysis (SSA) on a PPG signal.
See Groenendaal et al (EP 3501382 A1), which discloses singular spectrum analysis (SSA) decomposition and reconstruction of a PPG signal.
See the Non-Patent Literature (NPL) to Madhav et al (“Extraction of surrogate respiratory activity from pulse oximeter signals using SSA”), which discloses discloses performing singular spectrum analysis (SSA) on a PPG signal to detect respiratory activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791